Foote, C.
Appeal from an order refusing to make a family allowance to the widow and minor children of deceased. A homestead, consisting of 125 acres of farming land, also some personal property, had been set apart to the widow and children. The petition for family allowance did not contain a statement that the proceeds of the farm were insufficient. Therefore we cannot say that the court erred in refusing the allowance, and the order appealed from should be affirmed.
Searls, C., and Belcher, C. C., concurred.
The Court. For the reasons given in the foregoing opinion • the order is affirmed.